United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.D., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
CORPS OF ENGINEERS, Fort Worth, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-661
Issued: May 27, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 12, 2015 appellant filed a timely appeal from a September 2, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a traumatic injury in
the performance of duty on July 10, 2014.
FACTUAL HISTORY
On July 11, 2014 appellant, then a 43-year-old civil engineering technician, filed a
traumatic injury claim (Form CA-1) alleging that he sustained knee pain as a result of stepping
1

5 U.S.C. § 8101 et seq.

off a truck and falling into a parking lot on July 10, 2014. A supervisor checked a box noting
that appellant was injured within the performance of duty.
By letter dated July 25, 2014, OWCP advised appellant that the evidence of record was
insufficient to support his claim. It noted, “Medical evidence must be submitted by a qualified
physician. Nurse practitioners and physician assistants are not considered qualified physicians
under FECA unless the medical report is countersigned by a physician.” OWCP afforded him 30
days to submit additional evidence.
Appellant submitted a Form CA-16 authorization for examination and/or treatment at
St. David’s Medical Center.2 The form noted that he had fallen out of a moving truck. A family
nurse practitioner signed the side of the form entitled, “attending physician’s report.”
By decision dated September 2, 2014, OWCP denied appellant’s claim. It found that he
did not submit medical evidence in support of his claim. OWCP accepted that appellant was a
federal civilian employee who filed a timely claim and that the evidence supported that the
incident occurred as described.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury4 was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit sufficient
2

The Board notes that the employing establishment issued a Form CA-16 authorization for medical treatment in
this case. Where an employing establishment properly executes a Form CA-16 which authorizes medical treatment
as a result of an employee’s claim for an employment-related injury, the Form CA-16 creates a contractual
obligation, which does not involve the employee directly, to pay for the cost of the examination or treatment
regardless of the action taken on the claim. See Tracey P. Spillane, 54 ECAB 608 (2003). The CA-16 of record
however was not properly executed as section 6, the actual authorization section of the form was not completed.
3

Supra note 1.

4

OWCP’s regulations define a traumatic injury as a condition of the body caused by a specific event or incident,
or series of events of incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
5

T.H., 59 ECAB 388, 393 (2008); see Steven S. Saleh, 55 ECAB 169, 171-72 (2003); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).

2

evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury. An employee may establish that the employment incident
occurred as alleged but fail to show that his or her condition relates to the employment incident.6
ANALYSIS
Appellant alleged that on July 10, 2014 he sustained a knee injury as a result of stepping
off a truck and falling out of a truck into a parking lot. The Board finds, however, that he did not
submit medical evidence from a qualified physician to establish that a medical condition was
diagnosed in connection with this incident.7
In support of his claim, appellant submitted only a form report entitled, “attending
physician’s report,” which was signed by a family nurse practitioner. Nurse practitioners do not
qualify as physicians under FECA and, therefore, their medical reports do not qualify as
probative medical evidence supportive of a claim for federal workers’ compensation, unless such
medical reports are countersigned by a physician.8 The form report was not countersigned by a
physician; the only signature appearing on this report was from the family nurse practitioner.
Hence, this report does not constitute probative medical evidence. As appellant did not submit
any other medical evidence in support of his claim, he did not establish a firm diagnosis of a
medical condition in connection with the work-related incident of July 10, 2014.
The Board finds that appellant did not submit sufficient medical evidence providing a
diagnosis from a qualified physician. Appellant failed to establish that he had any diagnosed
condition resulting from the July 10, 2014 employment incident.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a traumatic
injury in the performance of duty on July 10, 2014.

6

See Shirley A. Temple, 48 ECAB 404, 407 (1997); John J. Carlone 41 ECAB 354, 356-57 (1989).

7

Appellant submitted additional evidence on appeal. The Board has no jurisdiction to review new evidence on
appeal; see 20 C.F.R. § 501.2(c).
8

A medical report may not be considered as probative medical evidence if there is no indication that the person
completing the report qualifies as physician as defined in 5 U.S.C. § 8101(2). Section 8101(2) of FECA provides as
follows: (2) physician includes surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors,
and osteopathic practitioners within the scope of their practice as defined by State law. See Merton J. Sills, 39
ECAB 572, 575 (1988).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 2, 2014 is affirmed.
Issued: May 27, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

